Citation Nr: 0908078	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
postoperative residuals of prostate cancer with impotency.

2.  Entitlement to a rating in excess of 10 percent for 
residual gastrointestinal complications, including small 
bowel obstruction with eviscerated small bowel and abdomen, 
enterocutaneous fistula, ventral herniorrhaphy, postoperative 
small bowel resection, closure of the fistula, and abdominal 
wall reconstruction associated with postoperative residuals 
of prostate cancer with impotence.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1976.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A prostate disability is manifested by heightened urgency 
and urinary incontinence with the occasional need for 
absorbent pads.  Renal dysfunction and urinary incontinence 
requiring the changing of absorbent pads more than four times 
per day has not been shown.

2.  A gastrointestinal disability is manifested by occasional 
diarrhea.  Limited motility as observed by barium meal, 
recurrent diarrhea, anemia and inability to gain weight has 
not been shown.  

3.  The Veteran is service-connected for residuals of 
prostate cancer (40 percent), a gastrointestinal disability 
(10 percent), and postoperative healed fracture of the right 
middle metacarpal (0 percent).  

4.  The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative residuals of prostate cancer with impotency 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7528 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
residual gastrointestinal complications, including small 
bowel obstruction with eviscerated small bowel and abdomen, 
enterocutaneous fistula, ventral herniorrhaphy, postoperative 
small bowel resection, closure of the fistula, and abdominal 
wall reconstruction associated with postoperative residuals 
of prostate cancer with impotence have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.114, DCs 7301, 7328 (2008).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Residuals of Prostate Cancer

In this case, the Veteran is currently rated at 40 percent 
for residuals of prostate cancer after a radical retropubic 
prostectomy in 1994.  

The provisions of DC 7528 allow that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system should be rated based 
on voiding dysfunction or renal dysfunction, whichever is 
predominant.  Hence, as the medical evidence of record shows 
that there has been no local reoccurrence or metastasis of 
the cancer, the Veteran's service-connected disability must 
be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

In this case, while the VA examiner noted in October 2008 
that the Veteran has a history of hypertension, edema and 
"mild renal insufficiency," the examiner did not believe 
that these symptoms were due to his genitourinary condition.  
Furthermore, the examiner observed that his blood urea 
nitrogen (BUN) and creatine levels in his urine from July 
2008 were normal, indicating no current renal dysfunction.  
Therefore, the Board concludes that voiding dysfunction is 
the predominant residual and will consider the Veteran's 
disability rating on this basis.  

In order to warrant a rating in excess of 40 percent for 
residuals of prostate cancer, the evidence must show urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent under 7528).

In this case, the Board concludes that a rating in excess of 
40 percent is not warranted.  At his October 2008 VA 
examination, the Veteran stated that he has some leakage and 
urgency if he did not get to the bathroom quickly enough.  He 
also complained of leakage when coughing, sneezing or when he 
exerted himself.  

However, the Veteran stated at the VA examination that he 
changed his absorbent pad three times per day.  Since he has 
not asserted and the evidence does not show that he required 
changing of his absorbent pads more than four times per day, 
an increased rating is not warranted on this basis.  

In support of his claim, the Veteran stated in November 2004 
that he had to urinate six to eight times per night.  His 
wife related in November 2004 that he had frequent urination.  
Both he and his wife also reported on the difficulty he 
experienced through his urinary incontinence.  Furthermore, 
in October 2006, urinary obstruction was among the list of 
the Veteran's symptoms.

However, the Veteran is already rated at 40 percent for 
urinary frequency and a higher rating is not available under 
that diagnostic code, regardless of the level of frequency.  
Similarly, complaints related to obstructed urine are not 
entitled to a rating in excess of 40 percent.  Therefore, an 
increased rating for residuals of prostate cancer is not 
warranted.  



A Gastrointestinal Disorder

The Veteran currently has a disability rating of 10 percent 
for residuals from a post-operative gastrointestinal 
disorder, identified as a bowel obstruction.  In order to 
warrant a rating in excess of 10 percent, the evidence must 
show:

*	peritoneum adhesions that are moderately severe with 
partial obstruction manifested by delayed motility of 
barium meal to include less frequent and less prolonged 
episodes of pain (30 percent under DC 7301);
*	resection of the small intestine with symptoms of 
diarrhea, anemia and inability to gain weight (20 
percent under DC 7328).  

The Board concludes that a rating in excess of 10 percent is 
not warranted.  First, the evidence does not show that the 
Veteran has a current partial bowel obstruction, nor is there 
any indication of delayed motility of a barium meal.  
Additionally, the VA examiner noted in October 2008 that 
"subsequent objective documentation in the [claims] file 
does not reveal the Veteran to have had a recurrence of small 
bowel obstruction."  Therefore, an increased rating under DC 
7301 is not warranted.

Next, the Veteran denied a history of weight loss, nausea, 
vomiting or constipation at the October 2008 VA examination.  
He reported one day of diarrhea "every few months," but it 
quickly resolved.  Furthermore he experienced some abdominal 
pain approximately once a month, but he did not take any 
medication for this pain and it did not interfere with his 
activities of daily living.  

In addition, a review of the file reflects that the Veteran 
has gained weight over the years.  Of note, he weighed 246 
lbs. in March 2001, 272 lbs. in October 2006, and 291 lbs. in 
July 2008.  This evidence does not support a higher rating 
under DC 7328.  

Moreover, a December 2001 laboratory report noted hemoglobin 
of 13.8g/dL (reference range 14-18).  The physician noted 
that it was "slightly low."  However, a July 2006 report 
noted hemoglobin of 15.7 (reference range 13.9-18).  Multiple 
clinical records specifically note an absence of occult 
blood.  This evidence does not support a finding of anemia.  
Therefore, an increased rating is not warranted under DC 
7328. 

With respect to both claims, the Board has considered 
statements from the Veteran and his wife as to his worsening 
disability.  The Board specifically notes their statements of 
increased urinary frequency and frequent episodes of 
diarrhea.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran and his wife are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As a lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's and his wife's statements.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's residuals of prostate cancer or his 
gastrointestinal disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The Board notes that the Veteran was medically retired in 
1993 due to a low back disorder.  The evidence indicates that 
the primary impediment to employment is the nonservice-
connected back disorder.  There is no competent evidence that 
his prostate or gastrointestinal disabilities caused marked 
interference with employment.  In addition, his medical care 
has been through the clinics, rather than hospitalization.  
Therefore, the Board finds that referral for an 
extraschedular evaluation for his disorders under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a rating in excess of 40 percent 
for residuals of prostate cancer and 10 percent for residuals 
of a post-operative gastrointestinal disability.  As such, 
the appeals are denied.

TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where the Veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.  

In this case, the Veteran is service-connected for 
postoperative residuals of prostate cancer with impotence (40 
percent), a gastrointestinal disability (10 percent), and 
postoperative healed fracture of the right middle metacarpal 
(0 percent).  The combined service-connected disability 
rating is 50 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU are not met.  
38 C.F.R. § 4.16(a).  

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  As noted 
above, the Veteran was medically retired in 1993 due to back 
injuries and a deteriorating disc disorder.  Of note, he 
retired prior to the diagnosis of prostate cancer.  

After a review of the entire record, the Board finds that the 
evidence does not show that the veteran's service-connected 
disabilities preclude more than marginal employment.  While 
he is currently unemployed, the evidence does not show that 
he is unemployable due to his service-connected disabilities. 

To that end, the October 2008 VA examiner noted that the 
Veteran's gastrointestinal disability did not affect his 
activities of daily living.  Further, while the Veteran 
related that he could do no lifting, the examiner attributed 
to his non-service connected back disorder.  Ultimately, the 
evidence does not support a finding that his service-
connected disabilities render him unemployable.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, 
and the evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, prior to the initial RO decisions that are the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, in March 
2006, the Veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent that the he had actual knowledge of 
the rating element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  However, any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, a 
curative letter was provided to the Veteran in September 2008 
informing him of how VA determines disability ratings, what 
evidence was considered when determining ratings, and 
examples of evidence he should provide.  He was also given 
the specific factors used for the claims on appeal.  
Therefore, the Veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in October 2008, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability had on his daily life.  For 
example, he and his wife have described an increased urinary 
frequency and incontinence.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's VA and private 
outpatient treatment records relevant to the claims on 
appeal.  Next, a specific VA medical examination and opinion 
pertinent to issues on appeal was obtained in October 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for residuals of prostate 
cancer is denied.

A rating in excess of 10 percent for residual 
gastrointestinal complications, including small bowel 
obstruction with eviscerated small bowel and abdomen, 
enterocutaneous fistula, ventral herniorrhaphy, postoperative 
small bowel resection, closure of the fistula, and abdominal 
wall reconstruction associated with postoperative residuals 
of prostate cancer with impotence is denied.

TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


